The indictment in this case charged murder in the first degree, in that the defendant unlawfully and with malice aforethought killed L. M. Johnson by shooting him with a gun, etc. It developed upon the trial that the deceased, named in the indictment, was the husband of the accused and she freely and voluntarily admitted she shot her husband with a shotgun and instantly killed him, the death wound entered the eye of deceased and penetrated through his head. In this connection the record discloses she told the officers voluntarily; "I shot and killed my husband L. M." And when asked why she did it, she replied: "She had told him about a month ago if he ever accused her again of what he accused her of she would kill the son-of-a-bitch, and when she went in that night he accused her of it and she killed the son-of-a-bitch," etc.
The trial below resulted in the conviction of the defendant of murder in the second degree and the jury fixed her punishment at imprisonment for ten years. Judgment of conviction was pronounced and entered, from which this appeal was taken.
We ascertain from the record that all preliminary orders and proceedings were fully complied with and no error is apparent on the record.
The Attorney General representing the State is correct in the insistence, viz.: "There is not a single exception to any ruling of the trial court, therefore, nothing is presented review."
Affirmed.